NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          October 15, 2015

      Mr. Alan L. Hamilton                         Hon. Karen L. Landinger
      9902 Childress Drive                         Cokinos, Bosien and Young
      Austin, TX 78753                             10999 W Ih 10 Ste 800
      * DELIVERED VIA E-MAIL *                     San Antonio, TX 78230-1349
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00307-CV
      Tr.Ct.No. D-1-GN-13-001230
      Style:    Alan L. Hamilton, Individually and as Successor Trustee of the Hamilton
                Family Trust, and as Independent Executor of the Estate of Maurine P.
                Hamilton v. Daniel Davila, III


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 353rd District Court (DELIVERED VIA E-MAIL)
           Hon. Velva L. Price, Travis County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Billy Ray Stubblefield, Presiding Judge, Third Administrative Judicial
           Region (DELIVERED VIA E-MAIL)